Citation Nr: 0512908	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-00 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the knee.

2.  Entitlement to an initial rating in excess of 20 percent 
for instability of the right knee before and after June 26, 
2003.

3.  Entitlement to an increased rating for residuals of a 
left tibial tuberosity fracture with degenerative changes, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1981 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, granted service connection for 
traumatic arthritis of the right knee and assigned a 10 
percent rating effective April 25, 2002, and confirmed and 
continued an assigned 10 percent rating for residuals of a 
fracture of the left tibial tuberosity with degenerative 
changes.

In November 2004, RO assigned separate 20 percent ratings for 
moderate laxity and instability of the right and left knees.  
The assigned effective date was June 26, 2003.  It is 
acknowledged that the rating action notes effective dates of 
June 23, 2003 and June 26, 2003.  However, the notice letter 
to the veteran lists an effective date of June 26, 2003.  As 
such, the issues on appeal are as stated on the title page.  
See AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  Since service connection has been in effect, the 
veteran's traumatic arthritis of the right knee has been 
productive of no more than nocompensable limitation of motion 
with pain.

2.  The veteran's residuals of a left tibial tuberosity 
fracture with degenerative changes are productive of no more 
than noncompensable limitation of motion with pain.

3.  Since June 26, 2003, the veteran's right and left knee 
disabilities have been and remain productive of no more than 
moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for traumatic arthritis of the knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Codes 5010-5260, 5261 (2004).

2.  The criteria for an initial rating in excess of 20 
percent for instability of the right knee disability before 
and after June 26, 2003, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5257 (2004).

3.  The criteria for an increased rating for residuals of a 
left tibial tuberosity fracture with degenerative changes, 
currently evaluated as 10 percent disabling, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5010-5260, 5261 (2004).

4.  The criteria for an increased for instability of the left 
knee, currently rated as 20 percent disabling, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Regarding the right knee, in July 2002, service connection 
for traumatic arthritis was granted and rated as 10 percent 
disabling, effective April 25, 2002, and in November 2004, a 
separate 20 percent rating was assigned for instability of 
the right knee, effective from June 26, 2003.  Because the 
veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Regarding the left knee, service connection for residuals of 
a left tibial tuberosity fracture with degenerative changes 
has been in effect since 1988.  In May 1998, the disability 
was rated as 10 percent disabling under Diagnostic Codes 
5010-5257.  In July 2002, the RO confirmed and continued the 
10 percent rating, and in November 2004, the RO confirmed and 
continued the 10 percent evaluation, and assigned a separate 
20 percent rating for instability of the left knee, effective 
from June 26, 2003.  Although the evaluation of a service-
connected disability requires a review of the veteran's 
medical history with regard to that disorder, the primary 
concern in a claim for an increased evaluation for a service-
connected disability is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record has been accomplished.  As noted, both 
the veteran's traumatic arthritis of the right knee and 
residuals of a left tibial tuberosity fracture with 
degenerative changes have been rated as 10 percent disabling 
under Diagnostic Code 5010-5060.  Under Diagnostic Code 5010, 
traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The Rating Schedule provides that flexion of the leg limited 
to 60 percent warrants a 0 percent rating, flexion limited to 
45 degrees warrants a 10 percent rating, and flexion limited 
to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited 5 
degrees warrants a 0 percent rating, extension limited to 10 
degrees warrants a 10 percent evaluation, and extension 
limited to 15 degrees warrants a 20 percent evaluation. 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Regarding the veteran's arthritis of the right knee, since 
service connection has been in effect, the criteria for the 
assignment of an initial rating in excess of 10 percent have 
not been met.  Regarding the veteran's residuals of a left 
tibial tuberosity fracture with degenerative changes, the 
criteria for an increased rating in excess of 10 percent have 
not been met.  The evidence shows that range of motion for 
both the right knee and left knee has not been limited to 30 
degrees for flexion or to 15 for extension.  During the 
rating period on appeal, the veteran's flexion has ranged 
from 90 to 110 degrees, and his extension has remained full.  
See VA examination reports dated in June 2002 and February 
2004.  Further, although the veteran's VA medical reports 
from 2002 to 2003 show treatment for bilateral knee pain and 
that the veteran had arthroscopic surgery in the right knee, 
the reports do not show increased limitation of motion so as 
to warrant the assignment of a rating in excess of 10 percent 
for either knee.  As such, even when considering the 
veteran's pain and functional impairment, the criteria for an 
initial rating in this regard have not been met.  38 C.F.R. 
§§ 4.10, 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is noted that the currently assigned 10 percent ratings 
for the right and left knee disabilities contemplates the 
holding of VAOPGCPREC 26-97, which states that when a knee 
disorder is rated under Diagnostic Code 5257, and a veteran 
also has limitation of motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261, a separate evaluation may be assigned for 
arthritis with limitation of motion and for instability.  
VAOPGCPREC 26-97.  

Additionally, pursuant to VAOPGCPREC 9-04, when a claimant 
has both limitation of flexion and limitation of extension of 
the same leg, limitation of motion must be rated separately 
under Diagnostic Codes 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  VAOPGCPREC 9-04.  No additional consideration of this 
matter is warranted in this case.  The veteran's limitation 
of flexion for either the right or the left leg does not 
warrant a zero percent rating and extension has remained 
full.

The record also shows that no more than separate 20 percent 
ratings for instability of the right knee and the left knee 
are warranted.  Diagnostic Code 5257 provides a 10 percent 
rating for slight recurrent subluxation or lateral 
instability and a 20 percent rating for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Although the veteran wears Don Joy 
knee braces, the medical evidence does not show that he 
experienced recurrent subluxation or instability of the knee 
before June 26, 2003.  The medical evidence also fails to 
show that his disability picture has been productive of 
severe recurrent subluxation or lateral instability since 
June 26, 2003.  See VA medical reports dated from 2002 to 
2003.  On VA examination in February 2004, the examiner 
stated that the veteran had bilateral moderate laxity of the 
medial and lateral collateral ligaments of the knees with 
moderate instability.  As such, an increased rating in this 
regard is not warranted.  

It does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) for the issues on 
appeal.  The Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that 
the rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)). 

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claims.  By rating decision dated in July 
2002, Statement of the Case dated in December 2002, 
Supplemental Statements of the Case dated in November 2003 
and November 2004, and VA letters dated in May 2002 and 
November 2003, VA apprised the veteran and his representative 
of the law applicable in adjudicating the appeal, the reasons 
and bases for the VA decision, and the information and 
evidence needed to substantiate the claims.  VA told the 
veteran that he should provide medical information and/or 
evidence about his doctor's records, medical diagnoses, and 
medical opinions, and submit any evidence in his possession.  
VA also told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agencies.  VA has fulfilled its duty to 
inform the veteran of the information and evidence needed to 
substantiate his claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records, VA medical reports 
dated from 2002 to 2004, and VA examination reports dated in 
June 2002 and February 2004.  The veteran was furnished 
medical release of information forms and told to inform VA of 
any additional dates and places of treatment, as well as any 
other pertinent information or evidence in the veteran's 
control.  Neither the veteran nor his representative has 
identified any outstanding evidence which could be used to 
support the issues on appeal.  VA has met its duty to assist 
the veteran in the development of this appeal and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
traumatic arthritis of the knee is denied.

Entitlement to an initial rating in excess of 20 percent for 
instability of the right knee before and after June 26, 2003 
is denied.

Entitlement to an increased rating for residuals of a left 
tibial tuberosity fracture with degenerative changes, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 20 percent disabling, is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


